NEUBERGER BERMAN EQUITY FUNDS CLASS C PLAN PURSUANT TO RULE 12b-1 SCHEDULE A Class C of the following series of Neuberger Berman Equity Funds are subject to this Plan Pursuant to 12b-1, at the fee rates specified: Series Distribution Fee (as a Percentage of Average Daily Net Assets of Class C) Neuberger Berman Climate Change Fund 0.75% Neuberger Berman Emerging Markets Equity Fund 0.75% Neuberger Berman Equity Income Fund 0.75% Neuberger Berman Focus Fund 0.75% Neuberger Berman Guardian Fund 0.75% Neuberger Berman International Fund 0.75% Neuberger Berman International Large Cap Fund 0.75% Neuberger Berman Intrinsic Value Fund 0.75% Neuberger Berman Large Cap Disciplined Growth Fund 0.75% Neuberger Berman Large Cap Value Fund 0.75% Neuberger Berman Mid Cap Growth Fund 0.75% Neuberger Berman Multi-Cap Opportunities Fund 0.75% Neuberger Berman Partners Fund 0.75% Neuberger Berman Real Estate Fund 0.75% Neuberger Berman Regency Fund 0.75% Neuberger Berman Select Equities Fund 0.75% Neuberger Berman Small Cap Growth Fund 0.75% Neuberger Berman Socially Responsive Fund 0.75% Series Service Fee (as a Percentage of Average Daily Net Assets of Class C) Neuberger Berman Climate Change Fund 0.25% Neuberger Berman Emerging Markets Equity Fund 0.25% Neuberger Berman Equity Income Fund 0.25% Neuberger Berman Focus Fund 0.25% Neuberger Berman Guardian Fund 0.25% Neuberger Berman International Fund 0.25% Neuberger Berman International Large Cap Fund 0.25% Neuberger Berman Intrinsic Value Fund 0.25% Neuberger Berman Large Cap Disciplined Growth Fund 0.25% Neuberger Berman Large CapValue Fund 0.25% Neuberger Berman Mid Cap Growth Fund 0.25% Neuberger Berman Multi-Cap Opportunities Fund 0.25% Neuberger Berman Partners Fund 0.25% Neuberger Berman Real Estate Fund 0.25% Neuberger Berman Regency Fund 0.25% Neuberger Berman Select Equities Fund 0.25% Neuberger Berman Small Cap Growth Fund 0.25% Neuberger Berman Socially Responsive Fund 0.25% Dated: June 7, 2010
